Ingraham, P. J.:
This is an application to this court for a mandamus directed to a justice of the Supreme Court requiring him to grant and sign a judgment of foreclosure. The action was to foreclose a mortgage on real property in the city of New York, and was commenced March II, 1915. Defendants were all served within this jurisdiction, there being no infants, incompetents or absentees. Three of the defendants appeared, but none of them answered, so all the defendants were in default. Where*501upon the plaintiff served a notice of motion on all the defendants who had appeared, returnable May 10, 1915, for judgment as demanded in the complaint. On that motion none of the defendants appeared and the application for judgment was not opposed, whereupon the court appointed a referee to compute, and the referee having reported the amount due upon the mortgage, the plaintiff then made application, without further notice, for judgment. This application was made at the Special Term of the Supreme Court at which the application for judgment was pending presided over by the same justice who heard the original application and who had appointed the referee to compute. The court refused to enter this judgment without another notice of motion to the defendants who had appeared, and filed a memorandum opinion, stating his grounds; whereupon the relators served a notice of motion on the justice of the Supreme Court presiding at Special Term for a mandamus requiring him to sign the proper judgment of foreclosure and sale. Notice of the application was also given to the defendants who had appeared in the action, but they did not appear in opposition to the motion. The corporation counsel, however, appeared for the justice who presided at the Special Term at which the application had been made, but did not raise any objection to the proceeding as not the proper one to raise the question, the proceeding having been apparently submitted to obtain a ruling as to whether another notice of application for judgment was necessary. I think it was not. The defendants all being in default, and there being no infants, incompetents or absentees, the plaintiff was entitled to the usual judgment of foreclosure and sale. He made a proper motion returnable at Special Term of the Supreme Court, asking for such judgment. There being no appearance in opposition to his application, plaintiff was entitled to have the usual judgment of foreclosure and sale entered. The amount due to the plaintiff appeared by the summons and complaint, to which there was no answer, and all that was necessary was a mere computation of the interest. This the court itself could have computed, or could have directed the clerk or a referee to compute. It was a mere formal computation based upon the allegations of' the complaint, which were *502admitted by the failure to answer. The application was for a final judgment, and to that no one appeared to object. After this computation, which was really a part of the application for judgment, we think that the plaintiff in the action was entitled to the usual decree of foreclosure as the granting of the original motion for judgment on default. The application for judgment was before the court. The parties had regular notice. The defendants all being in court, and there being no reason presented to the court why the judgment should not be granted, a further notice of motion would be an unmeaning and useless ceremony. None of the cases cited present this question, nor do either sections 1214, 1215 and 1219 of the Code of Civil Procedure, or rule 60 of the General Rules of Practice, require more than one notice of the application for judgment in case of a default in an action for foreclosure of a mortgage. The defendants who appeared had a right to notice of motion for the application for judgment. They had such notice. No objection having been presented, plaintiff was entitled to the usual judgment in such an action. It was not an ex parte application for judgment, but, the application for judgment being before the court at Special Term, Part I, as required by the Rules for the Regulation of the Special Terms of the Supreme Court in the First Judicial District, after the computation, that court having the application for judgment before it undetermined, and the amount due plaintiff having been ascertained, it was proper for that court to enter the appropriate judgment. We think, therefore, that the plaintiff was entitled to have the judgment entered. We think, however, that the proper practice for the relator was to have asked the justice presiding to make an order denying his application for judgment, and to have appealed from that order; and under the circumstances, as we are satisfied that the learned justice will, on this expression of our views, grant the proper judgment, we refrain from directing mandamus and will simply dismiss the proceeding, without costs.
McLaughlin, Laughlin, Clarke and Scott, JJ., concurred.
Proceeding dismissed, without costs. Order to be settled on notice.